In an action for a divorce, the defendant husband appeals from so much of a judgment of the Supreme Court, Nassau County (Berman, J.), entered July 1, 1983, as directed him to pay to the plaintiff wife the sum of $13,794.84 as and for her counsel fees.
Judgment modified, on the facts, by deleting the amount of $13,794.84 and substituting therefor the amount of $9,294.84. As so modified, judgment affirmed, insofar as appealed from, without costs or disbursements.
Upon our review of the record we conclude that the reasonable value of the services rendered to the plaintiff by her attorney was $15,000. We agree with Special Term that the defendant should pay one half of the value of the attorney’s services. Accordingly, we reduce the award to $7,500, plus disbursements, for a total of $9,294.84. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.